

EXHIBIT 10.2




AMENDMENT NUMBER ONE
TO THE
COMMUNITY TRUST BANCORP, INC.
SAVINGS AND EMPLOYEE STOCK OWNERSHIP PLAN


Pursuant to the powers of amendment reserved in Section 20.1 of the Community
Trust Bancorp, Inc. Savings and Employee Stock Ownership Plan, as amended and
restated effective January 1, 1999 (the “Plan”), Community Trust Bancorp, Inc.
hereby amends the Plan as follows:


1.


The Plan is amended by adding thereto the following new Sections 2.4A:


2.4A “Catch Up Contributions” means a voluntary contribution made by an eligible
Participant to the Trust under the Plan pursuant to Section 4.5.


2.


Section 2.10 of the Plan is amended to add the following sentence at the end
thereof:


“Notwithstanding the above, effective for any Plan Years beginning after
December 31, 2001, a Participant’s Compensation for purposes of the Plan shall
not exceed $200,000, as adjusted in accordance with Section 401(a)(17) of the
Code.”


3.


Section 2.19 of the Plan is amended by deleting the last sentence thereof in its
entirety and by substituting the following therefor:


“Effective January 1, 2002, the term Eligible Retirement Plan also shall include
an eligible deferred compensation plan described in Section 457(b) of the Code
which is maintained by an eligible employer described in Section 457(e)(1)(A)
and an annuity contract described in Section 403(b) of the Code. In the case of
an Eligible Rollover Distribution to the surviving spouse, prior to January 1,
2002, an Eligible Retirement Plan is an individual retirement account described
in Section 408(a) of the Code or an individual retirement annuity described in
Section 408(b) of the Code.”


4.


Section 2.20 of the Plan is amended to delete the word “or” after subsection
(e), to add the following new subsection (f) and to reletter the remaining
subsection accordingly.


“(f) any withdrawal on account of financial hardship pursuant to Section 15.2;
or”


5.


The Plan is amended by deleting Section 2.53 in its entirety and by substituting
therefor a new Section 2.53 as follows:


“2.53 ‘Total and Permanent Disability’ means the Participant has become entitled
to receive disability benefits either under a long term disability plan
sponsored by the Company or one of its Affiliates or under the United States
Social Security Act.”


6.


Effective January 1, 1999, Section 2.48 of the Plan shall be deleted in its
entirety and all of the remaining sections in Article II, including all internal
references to the same, shall be renumbered accordingly.


7.


The Plan is amended by deleting Section 3.2 in its entirety and by substituting
therefor a new Section 3.2 (with no change to the caption) as follows:


“A Former Participant who returns to employment and becomes a Covered Employee
may commence participation as of the date he or she again becomes a Covered
Employee. An Employee who has satisfied the eligibility requirements of this
Article III but does not become a Participant on the next Entry Date due to a
Break in Service, a Leave of Absence or because he or she is not a Covered
Employee on that Entry Date may commence participation upon the Entry Date next
following the termination of the Break in Service or Leave of Absence or the
date he or she again becomes a Covered Employee. An Employee who has satisfied
the eligibility requirements of this Article III but who Terminates Employment
prior to his or her applicable Entry Date, and who is re-employed after that
Entry Date, shall commence participation immediately upon reemployment.
Effective January 1, 2002, notwithstanding any other provisions herein to the
contrary, any Former Participant or terminated Employee who subsequently returns
to employment after a Break in Service shall be required to complete 1,000 Hours
of Service in the twelve (12) consecutive months beginning on his or her date of
reemployment, or, failing that, in any Plan Year that commences after his or her
date of reemployment. Upon completion of 1,000 Hours of Service, the Plan
participation for such Former Participant or Employee (except with regard to
entitlement to contributions under the Plan) shall be retroactive to his or her
date of reemployment.”


8.
 
Section 4.1 of the Plan is amended to insert the phrase “(effective for Plan
Years beginning on or after January 1, 2003, fifteen percent (15%))” after the
phrase “nor more than twelve (12%)” in the first sentence thereof .


9.


Section 4.1 of the Plan is amended by deleting the second sentence thereof in
its entirety and by substituting the following therefor:


“The total amount of such contributions under this Plan and any other cash or
deferred arrangement in which the Employee participates may not exceed eleven
thousand dollars ($11,000) for any Plan Year, as adjusted in accordance with
Section 402(g) of the Code.”


10.


The Plan is amended by adding thereto the following new Section 4.5:


“4.5 Catch Up Contributions.


Effective as of October 1, 2002, each Participant that is eligible to make
Salary Deferral Contributions pursuant to Section 4.1 and who will have attained
age 50 before the close of the Plan Year shall be eligible to make a Catch Up
Contribution in accordance with, and subject to the limitations of, Section
414(v) of the Code. Such contributions shall be credited to the Participant’s
Salary Deferral Contribution Account and shall be fully vested and
nonforfeitable at all times. Such Catch Up Contributions shall not be taken into
account for purposes of the provisions of the Plan implementing the requirements
of Sections 402(g) and 415 of the Code. In addition, the Plan shall not be
treated as failing to satisfy the provisions of the Plan implementing the
requirements of Sections 401(k)(3), 410(b) or 416 of the Code, as applicable, by
reason of the making of such Catch Up Contributions.”


11.


Sections 5.7 and 5.8 of the Plan are deleted in their entirety.


12.


Section 6.5(a) of the Plan is amended to change the reference to “Section
6.5(f)” in the last sentence thereof to “Section 6.5(e).”


13.


Section 7.1(a) of the Plan is amended by deleting the phrase “(a) Thirty
Thousand Dollars ($30,000) or (b) twenty-five percent (25%)” in the sole
sentence thereof and by substituting the phrase “(a) Forty Thousand Dollars
($40,000) or (b) one-hundred percent (100%)” therefor.


14.


Section 8.1 of the Plan is amended to add the following sentences at the end
thereof:


“Notwithstanding the above, effective January 1, 2002, a Participant shall
become one-hundred percent (100%) vested in his or her Matching Contribution
Account after being credited under the Plan with three (3) or more Years of
Vesting Service. Effective September 1, 2002, a Participant shall become
one-hundred percent (100%) vested in his or her Employer Base Contribution
Account after being credited under the Plan with three (3) or more Years of
Vesting Service.”


15.


Section 11.1 of the Plan is amended to insert the phrase “Catch Up
Contributions,” after the phrase “Salary Deferral Contributions” in the fourth
sentence thereof.


16.


Effective January 1, 1999, Section 12.3(a) of the Plan is amended to change the
reference to “$750,000” wherever it appears to “$735,000.”


17.


Section 12.4 of the Plan is amended to add the following new sentence to the end
thereof:


“Effective January 1, 2002, a Participant may elect to waive the 30-day waiting
period before the commencement of benefit payments if the distribution of the
Participant’s benefit begins no earlier than seven (7) days after the written
notification described in this Section 12.4 is provided to the Participant.”


18.


Section 12.5 of the Plan is amended to add the following new paragraph at the
end thereof:


“Effective April 1, 2002, for purposes of determining if a Participant’s Plan
Accounts exceed $5,000, the Plan Administrator shall exclude any amount held in
the Participant’s Rollover Contribution Account.”


19.


Section 12.8(b) of the Plan is amended to add the following sentence at the end
thereof:


“All distributions required under this Section 12.8(b) will be determined in
accordance with the Treasury Regulations under Section 401(a)(9) of the Code.
Distributions required to begin under this Section 12.8(b) during the Plan Year
ended December 31, 2002 shall be determined in accordance with the final and
temporary Treasury Regulations under Section 401(a)(9) of the Code issued in
April 2002.”


20.


Section 14.2 of the Plan is amended by deleting the second and third sentences
thereof in their entirety.


21.


Effective January 1, 1999, the first sentence of Section 15.2(a) of the Plan is
amended by deleting the same in its entirety and by substituting the following
therefor:


“A Participant may withdraw some or all of the amount in his or her Salary
Deferral Contribution Account attributable to Salary Deferral Contributions
and/or Catch Up Contributions (earnings on such contributions shall not be
eligible for withdrawal) if such a withdrawal is necessary due to the immediate
and heavy financial need of the Participant.”


22.


Section 18.1(a) of the Plan is amended by deleting the last sentence thereof in
its entirety and by substituting the following therefor:


“The value of the accumulated benefit for any Employee as of a Plan Year shall
include (i) with respect to Plan Years beginning prior to January 1, 2002, the
aggregate distributions, including withdrawals, made with respect to such
Employee under the Plan during the five-year period ending on the Determination
Date and (ii) with respect to Plan Years beginning on or after January 1, 2002,
any part of any account balance distributed on account of a Participant’s
termination from employment, death or disability in the one-year period ending
on the applicable Determination Date.”


23.


Section 18.2(b) of the Plan is amended to add the following sentence at the end
thereof:


“Notwithstanding the above, effective September 1, 2002, in the event that the
Plan is top heavy, the Committee shall calculate the Vested Percentage of a
Participant’s Employer Base Contribution Account and Matching Contribution
Account in accordance with the provisions for vesting set forth in Section 8.1
or the above schedule, whichever shall provide the Participant with a higher
vested benefit, and with respect to Discretionary Contribution Account in
accordance with the above schedule.”


24.


Unless otherwise indicated, this Amendment Number One shall be effective as of
January 1, 2002.


* * * *


COMMUNITY TRUST BANCORP, INC.


By:   /s/ Jean R. Hale


Title: Chairman, President, and CEO


--------------------------------------------------------------------------------


 
AMENDMENT NUMBER TWO
TO THE
COMMUNITY TRUST BANCORP, INC.
SAVINGS AND EMPLOYEE STOCK OWNERSHIP PLAN


Pursuant to the powers of amendment reserved in Section 20.1 of the Community
Trust Bancorp, Inc. Savings and Employee Stock Ownership Plan, as amended and
restated effective January 1, 1999 (the “Plan”), Community Trust Bancorp, Inc.
hereby amends the Plan as follows:


1.
The Plan is amended by deleting Section 2.10 in its entirety and by substituting
the following therefor:


“2.10 “Compensation” means the aggregate of all payments for personal services
paid by the Employer to a Participant during a Plan Year subsequent to the
Participant’s Entry Date, including base pay, overtime, bonuses, one-time
payments, incentive compensation, commissions and absence pay including payments
for sick, personal, vacation, bereavement, jury duty, disability and work
related training; provided, Compensation shall exclude any reimbursed personal
automobile expenses, car allowances or car add-ins, relocation expenses, excess
life insurance premiums under Section 79 of the Code, stock based compensation
includible in a Participant’s gross income and any severance payments or amounts
paid upon the cancellation of an employment contract. Compensation shall be
determined without regard to any reduction in remuneration resulting from an
election to have Salary Deferral Contributions made to the Plan or for any other
elective amounts that are not includible in the gross income of a Participant
under Section 125 or 132(f)(4) of the Code. Notwithstanding the above, a
Participant’s Compensation for purposes of the Plan shall not exceed $205,000,
as adjusted in accordance with Section 401(a)(17) of the Code.”


2.
Effective January 1, 2002, Section 7.1(a) of the Plan is amended by inserting
the phrase “, as adjusted for cost living increases under Section 415(d) of the
Code and regulations thereunder,” after the phrase “Forty Thousand Dollars
($40,000).”


3.
Section 5.2 of the Plan is amended by deleting the last sentence thereof in its
entirety and by substituting the following therefor:


“The Matching Contribution will be determined as of the end of each payroll
period and will be allocated not later than the last day of each calendar
quarter within a Plan Year to the Matching Contribution Account of the
Participant receiving the Matching Contribution.”


4.
Unless otherwise indicated, this Amendment Number Two shall be effective as of
January 1, 2004.




IN WITNESS WHEREOF, the Plan is hereby amended effective as of the dates set
forth above.


COMMUNITY TRUST BANCORP, INC.


By:   /s/ Jean R. Hale


Title: Chairman, President, and CEO


--------------------------------------------------------------------------------



AMENDMENT NUMBER THREE
TO THE
COMMUNITY TRUST BANCORP, INC.
SAVINGS AND EMPLOYEE STOCK OWNERSHIP PLAN


Pursuant to the powers of amendment reserved in Section 20.1 of the Community
Trust Bancorp, Inc. Savings and Employee Stock Ownership Plan, as amended and
restated effective January 1, 1999 (the “Plan”), Community Trust Bancorp, Inc.
hereby amends the Plan as follows:


1.
 
The Plan is amended by adding thereto the following new Section 2.29A:
 
“2.29A ‘Heritage Plan’ means the Heritage Community Bank 401(k) Profit Sharing
Plan as in effect as of June 10, 2005.”


2.
 
Section 2.35 of the Plan is amended by adding the following sentence to the end
thereof:
 
“This account shall include matching contributions transferred from the Heritage
Plan.”
 
3.
Section 2.47 of the Plan is amended by adding the following sentence to the end
thereof:
 
“This account shall include qualified non-elective contributions transferred
from the Heritage Plan.”
 
4.
 
Section 2.48 of the Plan, as renumbered by Amendment Number One, is amended by
adding the following sentence to the end thereof:
 
“This account shall include rollover contributions transferred from the Heritage
Plan.”


5.
 
Section 2.50 of the Plan, as renumbered by Amendment Number One, is amended by
adding the following sentence to the end thereof:
 
“This account shall include pre-tax salary deferral contributions transferred
from the Heritage Plan.”


6.
 
Effective March 28, 2005, Section 12.5 of the Plan is amended by striking it in
its entirety and inserting the following:
 
“Notwithstanding any provisions of the plan to the contrary, if the vested
portion of a Participant’s Plan Accounts upon Termination of Employment is
$1,000 or less, then such vested portion shall be paid to the Participant in a
lump sum payment as soon as practicable after the date the benefit first becomes
payable to such Participant.  If the vested portion of a Participant’s Plan
Accounts upon Termination of Employment exceeds $1,000, the Participant may
elect to receive an immediate distribution of benefits. If such Participant does
not elect or consent to receive an immediate distribution, his or her Plan
Account shall remain in the Trust until the earlier of the Participant’s Normal
Retirement Date or the date as of which the Participant elects to receive a
distribution of his or her Plan Accounts.”


7.
 
Section 15.2(c) of the Plan is amended by adding the phrase “(including amounts
necessary to pay any income taxes or penalties reasonably anticipated to result
from the withdrawal)” to the end of subsection (i) thereof.




IN WITNESS WHEREOF, the Plan is hereby amended as set forth in this Amendment
Number Three, effective, except as noted above, as of March 28, 2005.


COMMUNITY TRUST BANCORP, INC.


By:   /s/ Jean R. Hale


Title: Chairman, President, and CEO


--------------------------------------------------------------------------------



AMENDMENT NUMBER FOUR
TO THE
COMMUNITY TRUST BANCORP, INC.
SAVINGS AND EMPLOYEE STOCK OWNERSHIP PLAN


Pursuant to the powers of amendment reserved in Section 20.1 of the Community
Trust Bancorp, Inc. Savings and Employee Stock Ownership Plan, as amended and
restated effective January 1, 1999 (the “Plan”), Community Trust Bancorp, Inc.
hereby amends the Plan as follows:


1.
Section 4.1 of the Plan is amended by adding a new sentence between the fourth
and fifth sentences to read as follows:
“The Plan may use any reasonable method for computing the income or loss
allocable to excess Salary Deferral Contributions, provided that the method does
not violate Code Section 401(a)(4), is used consistently for all Participants
and for all corrective distributions under the Plan for the Plan Year, and is
used by the Plan for allocating income to Participants’ accounts. The Plan may
also elect to use a method of allocating Plan Year or gap period income as
specified under Treasury Regulation section 1.402(g)-1, as such regulation may
be finalized or Treasury Regulation section 1.401(k)-2(b)(2)(iv). Gap period
income need only be included to the extent the Participant is or would be
credited with allocable gain or loss on those excess deferrals for such gap
period, if the total account were to be distributed.”
 
2.
Section 4.3 of the Plan is amended by inserting a new paragraph to the end
thereof to read as follows:
“The Plan may use any reasonable method for computing the income or loss
allocable to excess contributions, provided that the method does not violate
Code Section 401(a)(4), is used consistently for all Participants and for all
corrective distributions under the Plan for the Plan Year, and is used by the
Plan for allocating income to Participants’ accounts. Alternatively, the Plan
may elect to use a method of allocating Plan Year or gap period income specified
under Treasury Regulation Section 1.401(k)-2(b)(2)(iv). Gap period income need
only be included to the extent the Participant is or would be credited with
allocable gain or loss on those excess contributions for such gap period, if the
total account were to be distributed.”
 
3.
Section 4.4 of the Plan is amended by inserting a new paragraph in-between the
first and second paragraphs to read as follows:
“For purposes of this Section, the actual deferral percentage for any
Participant who is a Highly Compensated Employee and who is eligible to have
elective deferrals allocated to his or her accounts under two or more
arrangements described in Code Section 401(k), that are maintained by the
Employer (or of any trade or business, whether or not incorporated, which is
considered to be under common control with the Employer under regulations
prescribed by the Secretary of the Treasury pursuant to Code Section 414(c)),
shall be determined as if such elective deferrals were made under a single plan.
If a Highly Compensated Employee participates in two or more cash or deferred
arrangements that have different plan years, all elective deferrals made during
the Plan Year under all such plans and arrangements shall be aggregated.”
 
4.
Section 5.1 of the Plan is amended by inserting the following sentence to the
end thereof:
“Effective with respect to Plan Years commencing after December 31, 2006, and
contingent upon the creation of a separate employee stock ownership plan
effective as of January 1, 2007, no contributions shall be made by the Employer
under this Section 5.1(a).”
 
5.
Section 5.3 of the Plan is amended by inserting the following sentence to the
end thereof:
“Any Qualified Non-Elective Contributions made by the Employer under this
Section 5.3 that are made to correct any ADP or ACP failure shall comply with
the requirements set forth in Treasury Regulation section 1.401(k)-2(a)6) or
1.401(m)-2(a)(6), as in effect on January 1, 2006.”
 
6.
Section 5.5 of the Plan is amended by inserting the following paragraph to the
end thereof:
“The Plan may use any reasonable method for computing the income or loss
allocable to excess aggregate contributions, provided that the method does not
violate Code Section 401(a)(4), is used consistently for all Participants and
for all corrective distributions under the Plan for the Plan Year, and is used
by the Plan for allocating income to Participants’ accounts. Alternatively, the
Plan may elect to use a method of allocating Plan Year or gap period income
specified under Treasury Regulation Section 1.401(m)-2(b)(2)(iv). Gap period
income need only be included to the extent the Participant is or would be
credited with allocable gain or loss on those excess aggregate contributions for
such gap period, if the total account were to be distributed.”
 
7.
Section 5.6 of the Plan is amended by inserting the following sentence to the
end thereof:
“For purposes of this Section, the actual contribution percentage for any
Participant who is a Highly Compensated Employee and who is eligible to
participate in more than one plan described in Code Section 401(a), or
arrangements described in Code Section 401(k), that are maintained by the
Employer (or of any trade or business, whether or not incorporated, which is
considered to be under common control with the Employer under regulations
prescribed by the Secretary of the Treasury pursuant to Code Section 414(c)),
shall be determined as if the total of such contribution percentage amounts were
made under a single plan. If a Highly Compensated Employee participates in two
or more cash or deferred arrangements that have different plan years, all
contribution percentage amounts made during the Plan Year under all such plans
and arrangements shall be aggregated.” 
 
8.
Section 15.2(c)(ii) of the Plan is amended by deleting that section in its
entirety and replacing it with the following:
“(ii) the Participant has obtained all distributions (other than hardship
distributions), including any distributions of ESOP dividends under Code Section
404(k), and all non-taxable loans, currently available under the Plan and under
all plans maintained by the Employer;”
 


IN WITNESS WHEREOF, the Plan is hereby amended as set forth in this Amendment
Number Four, effective, except as noted above, as of January 1, 2006.


COMMUNITY TRUST BANCORP, INC.


By:   /s/ Jean R. Hale


Title: Chairman, President, and CEO

